 

LOAN AGREEMENT

 

January 15, 2019

 

WHEREAS Arshad M Farooq (the “Lender”) and Petrolia Energy Corporation (the
“Borrower”) wish to enter into this loan agreement (the “Loan Agreement”) which
provides a loan of US $125,000 at an interest rate of 4%

 

NOW THEREFORE, in consideration of the increase of the loan upon the terms
hereof, the Lender and the Borrower covenant and agree as follows:

 

Borrower: Petrolia Energy Corporation     Lender: Arshad M Farooq.     Loan: US
$125,000 (“Loan”).     Effective Date: January 15, 2019     Maturity Date:
January 15, 2020     Renewal Option: Borrow has an option to extend the
Principal loan for one (1) additional year commencing January 15, 2020 by paying
the Year 1 Interest payment and providing a written notice 14 days prior to the
Maturity Date     Interest Rate: The Borrower shall pay interest on the total
Loan at a rate of 4% per annum or until Maturity.     Repayment: Principal and
Accrued Interest paid January 15, 2020     Prepayment: Prepayment is permitted
any time subject to a written notification period of 5 calendar days. In the
event of early payout, the Borrower shall ensure total interest paid to the
lender for the entire term of this loan.     Representations and
Warranties: Borrower represents and warrants to the Lender that:       1. it has
been duly incorporated and is in good standing under the legislation governing
it, and it has the powers, permits, and licenses required to operate its
business or enterprise and to own, manage, and administer its property;        
2. it has the right to pledge, charge, mortgage, or lien its assets in
accordance with the Security contemplated by this Loan Agreement;         3. it
is not involved in any dispute or legal proceedings likely to materially affect
its financial position or its capacity to operate its business;         4. it
has all the requisite power, authority and capacity to execute and deliver this
Loan Agreement and the Security (to which it is a party) and to perform its
obligations hereunder and thereunder;

 

 

Petrolia Energy Corporation



2 

 



Affirmative Covenants: Each of the Loan Parties covenants and agrees that it
shall:       1. pay all sums of money when due and payable by it to the Lender
under this Loan Agreement and the Security;         2. in the case of the
Borrower, carry on business and operate its petroleum and natural gas reserves
in accordance with good practices consistent with accepted industry standards
and pursuant to applicable agreements, regulations, and laws;         3.
maintain its corporate existence and comply with all applicable laws;         4.
comply with all regulatory bodies and provisions regarding environmental
procedures and controls;         5. upon reasonable notice, allow the Lender
access to its books and records and to visit and inspect its assets and place of
business; and     Events of Default: The Lender may accelerate the payment of
any such outstanding amounts and cancel availability of any undrawn portion of
any of the Loan at any time after the occurrence of anyone or more of the
following events (each an “Event of Default”):       1. failure by the Borrower
to pay principal. interest and fees when due;         2. any material
representations and warranties made by a Loan Party are incorrect in any
material respect;         3. any breach of applicable law by a Loan Party;      
  4. any cross default as a result of a failure in the performance or observance
of any material term or condition in respect of any other indebtedness or
obligation of a Loan Party under this Loan Agreement or any of the Security to
which it is a party or under any other material agreement to which it is a
party; or any event which has happened or is expected to happen which would have
a material adverse effect on a Loan Party.

 

 

Petrolia Energy Corporation



3 

 

Indemnity: The Loan Parties jointly and severally indemnify the Lender against
any loss, costs, claims, actions, suits, damages, expenses or liabilities of any
and every kind which the Lender may sustain or incur, directly or indirectly, as
a consequence of the entry into and performance of this Loan Agreement and any
of the Security, the use of funds advanced under this Loan Agreement, the
consummation of any transaction contemplated by this Loan Agreement, any
litigation or claim commenced arising out of the execution, delivery or
performance of, or the enforcement of any right under this Loan Agreement or any
of the Security, a default by any Loan Party in the payment or performance of
any obligations (including any representation or warranty made herein by a Loan
Party being incorrect at the time it was made or deemed to have been made), the
failure by a Loan Party to comply with any of its covenants in this Loan
Agreement or in any of the Security, or the occurrence of any other default or
Event of Default, except where such loss, costs, claims, actions, suits,
damages, expenses or liabilities arise by reason of the gross negligence or
willful misconduct of the Lender. The indemnities in this Loan Agreement shall
extend to the agents and assignees of the Lender and. for certainty, those for
whom the Lender acts as agent hereunder, and the Loan Parties shall hold the
benefit of such indemnities in trust for such indemnified parties to the extent
necessary to give effect hereto.       The provisions, undertakings, and
indemnifications set out in this Loan Agreement, shall survive the satisfaction
and release of the Security and payment and satisfaction of the indebtedness and
liability of the Loan Parties to the Lender.     Costs: Each party shall be
responsible for its own legal costs.     Requirements: The Borrower hereby
agrees to provide to the Lender written notice of a change in name or address
immediately.     Assignment: The rights or obligations of the Borrower herein
and the amount of the Loan may be transferred or assigned by the Borrower
subject to written approval of the Lender, acting reasonably. The Lender may
assign all or any part of the Loan, the Security and this Loan Agreement without
the consent of the Borrower but shall notify the Borrow within a reasonable time
frame of such assignment occurring.     Binding Agreement: The terms and
conditions of this Loan Agreement are binding and legal obligations and shall
constitute a commitment on the part of the Borrower and the Lender.    
Confidentiality: This Loan Agreement is delivered to you on the understanding
that neither it nor its contents shall be disclosed to any other party except to
counsel, accountants, employees and agents of the Borrower who are specifically
involved in the transaction.     Lender’s Role: Nothing contained in this Loan
Agreement, the Security or any related documentation shall in any way be deemed
to be or be construed as creating the relationship of joint venturer or partner
or co-venturer with the Loan Parties. The parties each acknowledge and agree
that the relationship between them is solely and exclusively one of borrower and
lender.     Counterparts: This Loan Agreement may be executed by the parties
hereto in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.
Executed copies may be delivered by facsimile transmission or electronic mail
transmission and it shall not be necessary to confirm execution by delivery of
originally executed documents.

 

 

Petrolia Energy Corporation



4 

 

Currency: All references to amounts in this agreement, unless otherwise
described, are in United States Dollars.     Rights and Remedies
Cumulative: The rights, remedies and powers of the Lender under this Loan
Agreement and the Security, at law and in equity are cumulative and not
alternative and are not in substitution for any other remedies, rights or powers
of the Lender, and no delay or omission in exercise of any such right, remedy or
power shall exhaust such rights, remedies and powers to be construed as a waiver
of any of them.     Waivers and
Amendments: No term, provision or condition of this Loan Agreement or any of the
Security, may be waived, varied or amended unless in writing and signed by a
duly authorized officer of the Lender.     Governing Law: This Loan Agreement
shall be construed, governed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Texas and the laws of
the United States of America applicable therein.     Joint and Several
Liability: If more than one person is designated as Guarantor, then each such
person shall be jointly and severally liable for all of the indebtedness,
liabilities, covenants, representations, warranties and other obligations of the
Guarantors set out in this Loan Agreement. If more than one person is designated
as a Loan Party, then each such person shall be jointly and severally liable for
all of the indebtedness, liabilities, covenants, representations, warranties and
other obligations of the Loan Parties set out in this Loan Agreement.     Waiver
of Jury Trial: The Borrower hereby irrevocably waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this Loan
Agreement, the Security or any other document or the transactions contemplated
hereby or thereby (whether based on contract, tort or any of other theory).

 

AGREED AND ACCEPTED as of the 15th day of January 2019.

 

      Witness   ARSHAD M FAROOQ     Lender             PETROLIA ENERGY
CORPORATION     Borrower             Per:                                       
Name: Zel C. Khan     Title: CEO & President

 

 

   



